Exhibit 10.4
 
SECURITY AGREEMENT
 
This Security Agreement (as amended, restated, supplemented and/or otherwise
modified from time to time, this “Agreement”) is dated as of August 29, 2013
(the “Effective Date”) between the lenders executing this Agreement and listed
on Schedule A attached hereto as amended from time to time (the “Lenders”), JBI,
Inc., a corporation organized under the laws of the State of Nevada (the
“Debtor”), Plastic2Oil of NY #1, LLC, a limited liability company organized
under the laws of the State of New York (“P2O#1”) and JBI RE #1, Inc., a
corporation organized under the laws of the State of New York (“RE#1”, and
collectively with P2O#1 and the Debtor the “Grantors”), and Christiana Trust, a
division of WSFS Bank, as collateral agent for the Lenders (the “Collateral
Agent”).
 
1. Grant of Security.  The Grantors, to secure the Secured Obligations (as
defined below), pursuant to the Code (each term used in this granting paragraph
that is defined in the Code shall have the meaning specified in the Code), each
hereby collaterally assigns, pledges and grants to the Collateral Agent, for
itself and as agent for the ratable interest of the Lenders, a continuing
security interest, in all of each Grantor’s right, title and interest in and to
the following property of such Grantor, now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interests is collectively referred to as
the “Collateral”;
 
(a)           all accounts, as extracted collateral, chattel paper, deposit
accounts, securities accounts and commodity accounts, documents, equipment,
general intangibles, instruments, inventory, investment property and any
supporting obligations related thereto;
 
(b)           the commercial tort claims described on Schedule 1 and on any
supplement thereto received by the Collateral Agent;
 
(c)           all books and records pertaining to the other property described
in this Section 1;
 
(d)           (A) the Equity Interests owned by such Grantor on the date hereof
(including, but not limited to, those listed on Schedule 1) and any other Equity
Interests obtained in the future by and any certificates representing all such
Equity Interests (collectively, the “Pledged Stock”); provided that the Pledged
Stock shall not include (i) more than 65% of the issued and outstanding voting
Equity Interests in any “first tier” Foreign Subsidiary directly owned by such
Grantor, or (ii) any issued and outstanding Equity Interest in any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary, (B)(i) the debt
obligations owed to such Grantor on the date hereof, (ii) any debt securities in
the future issued to such Grantor, and (iii) the certificates, promissory notes
and any other instruments, if any, evidencing such debt securities; (C) all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the securities referred to in clauses (A) and (B) above;
(D) all rights and privileges of such Grantor with respect to the securities and
other property referred to in clauses (A), (B) and (C) above; and (E) all
proceeds of any of the foregoing;
 
 
1

--------------------------------------------------------------------------------

 
 
(e)           all machinery, apparatus, equipment, motor vehicles, fittings,
fixtures and other tangible personal property of every kind and description,
together with all parts, accessories and special tools and all increases and
accessions thereto and substitutions and replacements therefore;
 
(f)           all patents and patent applications, tradenames, servicemarks,
trademarks and trademark applications, trade secrets, know-how, copyrights and
other intellectual property, including software license agreements with any
other party (other than commercial off the shelf software), including without
limitation those described on Schedule 1;
 
(g)           all other goods and other personal property of such Grantor,
whether tangible or intangible and wherever located; and
 
(h)           to the extent not otherwise included in the foregoing, all
proceeds of the foregoing.
 
2.           Security for Obligations.  This Agreement secures, and the
Collateral is collateral security for (i) the prompt payment in full when due by
the Debtor under the terms of those certain 12% Secured Promissory Notes due
August 31, 2018 by Debtor in favor of the Lenders in a private placement of up
to an aggregate principal amount of $10 million, each dated in August or
September, 2013 (as they may be amended, restated, supplemented, and/or
otherwise modified from time to time, the “Notes”) and (ii) all amounts owed to
Collateral Agent hereunder including without limitation under Section 7(g)
hereof (collectively, the “Secured Obligations”).
 
3.           Rights of Collateral Agent.
 
(a)           The Collateral Agent, at the direction of the Required Lenders,
shall at all times be entitled to exercise, in respect of the Collateral, all of
the rights available to a secured party under applicable law, including the Code
or as in effect in any relevant jurisdiction and all legal, equitable,
administrative and self-help rights and remedies.  Upon the occurrence and
during the continuance of an Event of Default (as defined in the Note), the
Collateral Agent, at the direction of the Required Lenders, may exercise in
respect of the Collateral, (i) all the rights and remedies of a secured party on
default under the Code (whether or not the Code applies to the affected
Collateral); (ii) all of the rights and remedies provided for in this Agreement;
and (iii) such other rights and remedies as may be provided by law or otherwise
(such rights and remedies of the Collateral Agent to be cumulative and
non-exclusive).
 
(b)           Without limiting the generality of the foregoing, the Collateral
Agent may, at the direction of the Required Lenders, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon
Grantors or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), during the continuance of any
Event of Default (personally or through its agents or attorneys) enter upon the
premises where any Collateral is located, without any obligation to pay rent,
through self-help, without judicial process, without first obtaining a final
judgment or giving any Grantor or any other Person notice and opportunity for a
hearing on the Collateral Agent's claim or action, may collect, receive,
appropriate and realize upon any Collateral, and may sell, transfer or otherwise
dispose, grant option or options to purchase and deliver any Collateral (enter
into contracts to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker's board or office of Collateral
Agent or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  The Collateral Agent shall have the
right, to be exercised at the direction of the Required Lenders, upon any such
public sale or sales, and, to the extent permitted by the Code and other
applicable law, upon any such private sale, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption of any
Grantor, which right or equity is hereby waived and released.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Following the receipt of any proceeds of Collateral by the
Collateral Agent, such proceeds shall be distributed first, to the accrued but
unpaid fees and expenses (to the extent outstanding and otherwise reimbursable
by the Grantors hereunder) of the Collateral Agent in connection with the
performance of its duties under this Agreement, including without limitation all
reasonable and documented out-of-pocket expenses of retaking, holding, preparing
for sale and selling the Collateral, all reasonable and documented attorneys’
fees, out-of-pocket travel and all other reasonable and documented out-of-pocket
expenses which may be incurred by the Collateral Agent in realizing or
attempting to realize upon the Collateral and/or to enforcing this Agreement or
in the prosecution or defense of any action or proceeding related to the subject
matter of this Agreement, in each case, until paid in full, and second, ratably
among the Lenders.  The Collateral Agent shall be entitled to rely upon the
holdings referenced in Schedule A (or any amendments thereto which the
Collateral Agent received by the date of such distribution) for purposes of
making such ratable distribution.  
 
(d)           If at any time no Collateral Agent is designated under this
Agreement (as a result of resignation or otherwise) or any designated Collateral
Agent, after notice from the Required Lenders, fails to act in accordance with
this Agreement or in accordance with the proper instructions of the Required
Lenders, the Required Lenders  may remove the Collateral Agent and, on behalf of
all of the Lenders, directly exercise all rights granted to the Collateral Agent
under this Agreement.
 
4.           Representations and Warranties.  Each Grantor represents and
warrants that:
 
(a)           this Agreement creates a valid security interest in the Collateral
of Grantor;
 
(b)           the office where it keeps its records is 20 Iroquois Street,
Niagara Falls, NY 14303;
 
 
3

--------------------------------------------------------------------------------

 
 
(c)            the correct name and jurisdiction or organization of such Grantor
is set forth in the first paragraph hereto, and such Grantor has not, during the
immediately preceding five (5) years, been known under or used any other
corporate name, other than “310 Holdings, Inc.” in the case of Debtor;
 
(d)           Except for the Lien (as defined below) granted to the Collateral
Agent pursuant to this Agreement, such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims of others, other than Existing
Liens.  Such Grantor (a) is the record and beneficial owner of the Collateral
pledged by it hereunder constituting instruments or evidenced by certificates
and (b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien, other
than Existing Liens.
 
(e)           The security interest granted pursuant to this Agreement
constitutes a valid and continuing perfected security interest in favor of the
Collateral Agent in all Collateral (i) in which a security interest may be
perfected by filing a financing statement under the Code with the Secretary of
State of Nevada, in case of the Debtor, and (ii) in which a security interest
may be perfected by filing a financing statement under the Code with the
Secretary of State of New York, in case of P2O#1 and RE#1 (which financing
statements have been delivered to the Collateral Agent in completed and duly
authorized form).
 
(f)           All Pledged Stock and other Equity Interest owned by such Grantor
hereunder (a) is listed on Schedule 1 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on such Schedule 1 and (b) has been duly authorized, validly issued and is fully
paid and non-assessable (other than Pledged Stock in respect of Equity Interests
in limited liability companies and partnerships).
 
(g)           Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent, at the direction of the Required Lenders, shall
be entitled to exercise all of the rights of such Grantor granting the security
interest in any Pledged Stock, and a transferee or assignee of the applicable
Equity Interests of such Person shall become a holder of such Pledged Stock to
the same extent as such Grantor in such Person and be entitled to participate in
the management of such Person and, upon the transfer of the entire interest of
such Grantor, such Grantor shall, by operation of law, cease to be a holder of
such Pledged Stock.
 
(h)           No amount payable to such Grantor under or in connection with any
account is evidenced by any instrument or tangible chattel paper that has not
been delivered to the Collateral Agent, properly endorsed for transfer.
 
(i)           Any intellectual property owned by such Grantor (or in which such
Grantor has rights) is listed on Schedule 1.
 
(j)           The only commercial tort claims of such Grantor existing on the
date hereof (regardless of whether the amount, defendant or other material facts
can be determined and regardless of whether such commercial tort claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims) are those listed on
Schedule 1, which sets forth such information separately for such Grantor.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Covenants of the Grantors.  Each Grantor hereby covenants and
agrees with the Collateral Agent that it shall (i) promptly give the Collateral
Agent written notice of any change in such Grantor’s name or jurisdiction of
formation; (ii) promptly give the Collateral Agent written notice of any change
in such Grantor’s office where it keeps its records; (iii) preserve and maintain
the lien created by this Agreement and will protect and defend its title to the
Collateral of such Grantor; and (iv) maintain books and records pertaining to
the Collateral of such Grantor in such detail, form and scope as the Collateral
Agent may reasonably require. Not later than seven days after the Effective
Date, Debtor will deliver to the Collateral Agent in suitable form for transfer
all Pledged Stock consisting of instruments and Equity Interests evidenced by
certificates.
 
6.           Further Assurances.  Each Grantor agrees that from time to time, it
will promptly execute and deliver all further instruments and documents, and
take all further action, that the Collateral Agent may reasonably request, in
order to perfect, protect, evidence, renew and/or continue the security interest
granted or purported to be granted hereby or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor or otherwise effectuate the purposes and intents of
this Agreement.
 
7.   The Collateral Agent.  (a) Each of the Lenders hereby designates Christiana
Trust to act on behalf of the Lenders as the Collateral Agent and appoints the
Collateral Agent to hold the Collateral on behalf of and for the benefit and
security of the Lenders pursuant to the terms of this Agreement, and the
Collateral Agent hereby accepts such designation and appointment. Each Lender
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.  It is understood and agreed that the use of the term “Collateral
Agent” herein is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable
Law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.  Notwithstanding any other provisions set forth herein, the
Collateral Agent shall hold or dispose of the Collateral solely in accordance
with the instructions of Lenders holding Notes the outstanding principal amount
of which is greater than fifty percent (50%) of the aggregate outstanding
principal amount of all the Notes, as set forth opposite each Lenders’ name on
Schedule A as amended from time to time (the “Required Lenders”), which
instructions the Collateral Agent shall be entitled to rely on conclusively.  As
to any matters not expressly provided for hereby, the enforcement or collection
of any Secured Obligation or any matter requiring the Collateral Agent to
exercise discretion, the Collateral Agent shall not be required to act, enforce
or collect upon any such Secured Obligation or exercise any discretion, but
shall only be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Required Lenders; provided, however, that the Collateral Agent shall not be
required to take any action that exposes the Collateral Agent to personal
liability or that is contrary to this Agreement or applicable law.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           In acting hereunder, the Collateral Agent shall have only such
duties as are specified herein and no implied duties shall be read into this
Agreement, and the Collateral Agent shall not be liable for any act done, or
omitted to be done, by it in the absence of its gross negligence or willful
misconduct.
 
(c)           The Collateral Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, and may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument and may assume that any Person purporting to give any
writing, notice, advice or instruction in connection with the provisions hereof
has been duly authorized to do so.
 
(d)           The Collateral Agent shall be entitled to consult with legal
counsel in the event that a question or dispute arises with regard to the
construction of any of the provisions hereof, and shall incur no liability and
shall be fully protected in acting in accordance with the advice or opinion of
such counsel.
 
(e)           The Collateral Agent shall not be required to use its own funds in
the performance of any of its obligations or duties or the exercise of any of
its rights or powers, and shall not be required to take any action which, in the
Collateral Agent’s sole and absolute judgment, could involve it in expense or
liability unless furnished with security and indemnity which it deems, in its
sole and absolute discretion, to be satisfactory.
 
(f)           Debtor shall pay to the Collateral Agent compensation for its
services hereunder in accordance with the terms of a separate fee agreement
between the Debtor and the Collateral Agent.  In the event the Collateral Agent
renders any extraordinary services in connection its role as Collateral Agent at
the request of the parties, the Collateral Agent shall be entitled to additional
compensation therefor.  The terms of this paragraph shall survive termination of
this Agreement.
 
(g)           Grantors hereby agree, jointly and severally, to indemnify the
Collateral Agent, its directors, officers, employees, agents, affiliates and
their respective successors and assigns (collectively, the “Indemnified
Parties”), and reimburse and hold the Indemnified Parties harmless from any and
against all damages, claims, penalties, liabilities, losses, actions, suits,
judgments, or proceedings at law or in equity, and any other expenses, fees,
costs or charges of any character or nature, including, without limitation,
attorney’s fees and expenses, which an Indemnified Party may incur or with which
it may be threatened by reason of acting as or on behalf of the Collateral Agent
under this Agreement, except to the extent the same shall be caused by the
Collateral Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable decision (such
indemnification obligations, the “Indemnification Obligations”).  All
Indemnification Obligations shall be due on demand.  The terms of this paragraph
shall survive termination of this Agreement and the resignation or removal of
the Collateral Agent.  If and to the extent that the obligations of a Grantor
under this clause (g) are unenforceable for any reason, such Grantor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
(h)           In the event the Collateral Agent receives conflicting
instructions hereunder, the Collateral Agent shall be fully protected in
refraining from acting until such conflict is resolved to the satisfaction of
the Collateral Agent.
 
(i)           The Collateral Agent may resign as the Collateral Agent, and, upon
its resignation, shall thereupon be discharged from any and all further duties
and obligations under this Agreement by giving notice in writing of such
resignation to Grantors and Lenders, which notice shall specify a date upon
which such resignation shall take effect.  Upon the resignation of the
Collateral Agent, Grantors and Lenders shall, within thirty (30) business days
after receiving the foregoing notice from the Collateral Agent, designate a
substitute collateral agent (the “Substitute Collateral Agent”), which
Substitute Collateral Agent shall, upon its designation (and acceptance of such
designation) and notice of such designation to the Collateral Agent, succeed to
all of the rights, duties and obligations of the Collateral Agent hereunder. In
the event Grantors and Lenders shall not have delivered to the Collateral Agent
a written designation of Substitute Collateral Agent within the aforementioned
thirty (30) day period, together with the consent to such designation by the
Substitute Collateral Agent, the Collateral Agent may (i) appoint a financial
institution to act as the Substitute Collateral Agent hereunder, subject to the
reasonable satisfaction of the Required Lenders and Grantors, in which case, the
Collateral Agent’s resignation shall become effective upon the acceptance, in
writing, of such Substitute Collateral Agent by the Required Lenders and
Grantors and such Substitute Collateral Agent’s acceptance of such appointment
and the documentation thereof or (ii) apply to a court of competent jurisdiction
to appoint a Substitute Collateral Agent, and the costs of obtaining such
appointment shall be reimbursable from Grantors and Lenders and from the
Collateral.  After any resigning Collateral Agent’s resignation hereunder as the
Collateral Agent, the provisions of this Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the Collateral
Agent hereunder.
 
(j)           The Collateral Agent may execute any of its duties under this
Agreement by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  The Collateral Agent shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
opinion or advice of any such counsel, consultants or experts selected by the
Collateral Agent in good faith.  Notwithstanding any other provision of this
Agreement to the contrary, at any time or times, in the event that the
Collateral Agent or Required Lenders shall deem it necessary or prudent in order
to conform to the legal requirements of any jurisdiction in which any part of
the Collateral may at such time or times be located to make any claim or bring
any suit with respect to the Collateral or any Loan Document, or the Collateral
Agent or Required Lenders shall be advised by counsel satisfactory to it that it
is so necessary or prudent, the Collateral Agent shall execute and deliver an
agreement supplemental hereto and all other instruments and agreements, in each
case, reasonably acceptable to Collateral Agent, and shall take all other action
necessary or proper to constitute one or more persons, who need not meet any
requirements of the Collateral Agent contained herein (and the Collateral Agent
may appoint one or more of its officers), either as co-collateral agent or
co-collateral agents jointly with the Collateral Agent of all or any part of the
Collateral, or as separate collateral agent or separate collateral agents of all
or any part of the Collateral (each, a “Supplemental Collateral Agent”), and to
vest in such persons, in such capacity, such title to the Collateral or any part
thereof and such rights powers, privileges or duties as may be necessary or
desirable, all for such period and under such terms and conditions as are
satisfactory to the Collateral Agent and Required Lenders.  In case any
Supplemental Collateral Agent shall die, become incapable of acting, resign or
be removed, the title to the Collateral and all rights powers, privileges and
duties of such Supplemental Collateral Agent, so far as permitted by law, vest
in and be exercised by the Collateral Agent, without the appointment of a
successor to such Supplemental Collateral Agent.  Should any instrument in
writing from any Grantor be required by any Supplemental Collateral Agent so
appointed by the Collateral Agent to more fully or certainly vest in and confirm
to such Supplemental Collateral Agent such rights, powers, privileges and
duties, the Grantors shall execute, acknowledge and deliver any and all such
instruments promptly upon request by the Collateral Agent.  No Collateral Agent
shall be responsible for the negligence (or gross negligence), misconduct or any
liability of any agent, attorney-in-fact or Supplemental Collateral Agent that
it selects in accordance with the foregoing provisions of this Section 7(j) in
the absence of such Collateral Agent’s gross negligence or willful misconduct.
 
 
7

--------------------------------------------------------------------------------

 
 
(k)           Beyond the exercise of reasonable care in the custody thereof, the
Collateral Agent shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto and the Collateral Agent shall not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral.  The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property and
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral, including without limitation, by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Agent in good faith.
 
(l)           The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral (whether
impaired by operation of law, by reason of any of any action or omission to act
on its part hereunder or otherwise, except to the extent such action or omission
by Collateral Agent constitutes gross negligence, bad faith or willful
misconduct on the part of the Collateral Agent), for the accuracy of any of the
Grantors’ representations or warranties, for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of any Grantor to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.  The Collateral Agent shall
be under no duty or responsibility to any Lender to ascertain or to inquire into
the performance or observance by any Grantor of any of the provisions of this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(m)           In any circumstance where the Collateral Agent exercises
discretion (though it shall have no obligation to do so), approves documentation
or distributes proceeds, the Collateral Agent may, at its option, seek to obtain
instructions or directions from the Required Lenders with respect to such
action.  If the Collateral Agent so elects, then it may refrain from taking such
action until such directions or instructions are received and shall have no
liability to anyone for so refraining.
 
(n)           NEITHER CHRISTIANA TRUST NOR THE COLLATERAL AGENT (I) WILL MAKE AN
INSPECTION OF THE COLLATERAL OR ANY PART THEREOF, (II) MAKES OR SHALL BE DEEMED
TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO
THE TITLE, CONDITION, VALUE, DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR
USE FOR ANY PARTICULAR PURPOSE OF THE COLLATERAL OR ANY PART THEREOF, AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP WITH RESPECT TO THE COLLATERAL OR ANY
PART THEREOF, AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS WHETHER OR NOT
DISCOVERABLE, AS TO THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR
COPYRIGHT, AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT OR
AS TO TITLE OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE COLLATERAL OR ANY PART THEREOF, OR (III) MAKES OR
SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY AS TO THE VALIDITY,
LEGALITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO
WHICH THE COLLATERAL AGENT IS A PARTY, OR ANY OTHER DOCUMENT OR INSTRUMENT, OR
AS TO THE CORRECTNESS OF ANY STATEMENT CONTAINED IN ANY THEREOF.
 
(o)           Except as otherwise expressly provided herein, monies received by
the Collateral Agent hereunder need not be segregated in any manner, except to
the extent required by law, and may be deposited under such general conditions
as may be prescribed by law, and neither Christiana Trust nor the Collateral
Agent shall be liable for any interest thereon, except as may be expressly
agreed to by Christiana Trust or the Collateral Agent in writing.
 
(p)           Action upon Instructions.  (i) The Required Lenders may by joint
written instruction direct the Collateral Agent in the administration of the
Collateral and any matter affecting the Collateral.
 
(ii)           Notwithstanding the foregoing, the Collateral Agent shall not be
required to take any action hereunder or under any other related document at the
request of the Required Lenders or otherwise if the Collateral Agent shall have
reasonably determined, or shall have been advised by counsel, that such action
is likely to result in liability on the part of the Collateral Agent or is
contrary to the terms hereof or of any other document relating to the Notes or
is otherwise contrary to law; provided, however, that the Collateral Agent shall
have no obligation to make any such determination.
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)           Whenever the Collateral Agent is unable to decide between
alternative courses of action permitted or required by the terms of this
Agreement or under any other related document, or in the event that the
Collateral Agent is unsure as to the application of any provision of this
Agreement or any other related document, or believes any such provision is
ambiguous as to its application, or is, or appears to be, in conflict with any
other applicable provision, or in the event that this Agreement or any other
related document permits any determination or discretion by the Collateral Agent
or is silent or is incomplete as to the course of action that the Collateral
Agent is required to take with respect to a particular set of facts, the
Collateral Agent shall promptly give notice (in such form as shall be
appropriate under the circumstances) to each Lender requesting instruction as to
the course of action to be adopted, and to the extent the Collateral Agent acts
in good faith in accordance with any written instructions received from the
Required Lenders, the Collateral Agent shall not be liable on account of such
action to any Person.  If the Collateral Agent shall not have received
appropriate instruction within 10 days of such notice (or such shorter period as
reasonably may be specified in such notice or as may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action as it shall deem to be in the best interests of the Lenders;
and the Collateral Agent shall have no liability to any Person for such action
or inaction.
 
(q)           Notwithstanding anything contained herein or elsewhere to the
contrary, neither Christiana Trust nor the Collateral Agent shall be required to
take any action in any jurisdiction other than in the State of Delaware if the
taking of such action will, even after the appointment of a Supplemental
Collateral Agent, (i) require Christiana Trust  in its individual capacity to
obtain the consent, approval, authorization or order of or the giving of notice
to, or the registration with, or taking of any action in respect of, any state
or other governmental authority or agency other than the State of Delaware; (ii)
result in any fee, tax or other governmental charge under the laws of any
jurisdiction other than the State of Delaware becoming payable by Christiana
Trust in its individual capacity, or (iii) subject Christiana Trust in its
individual capacity to personal jurisdiction in any jurisdiction other than the
State of Delaware for causes of action arising from acts unrelated to the
consummation of the transactions by the Collateral Agent contemplated hereby.
 
(r)           The Collateral Agent shall be under no obligation to exercise any
right or power vested in it or duty imposed upon it by this Agreement, or to
institute, conduct or defend any litigation under this Agreement or otherwise or
in relation to this Agreement, either at the request, order or direction of the
Required Lenders or otherwise, unless the Required Lenders shall have offered
the Collateral Agent security or indemnity satisfactory to it against the costs,
expenses and liabilities that may be incurred by the Collateral Agent therein or
thereby.  The right of the Collateral Agent to perform any discretionary act
enumerated in this Agreement shall not be construed as a duty, and the
Collateral Agent shall not be answerable to any Lender or other Person for other
than its gross negligence, bad faith or willful misconduct in the performance of
any such act as determined by a court of competent jurisdiction in a final and
non-appealable decision.
 
 
10

--------------------------------------------------------------------------------

 
 
(s)           In no event shall the Collateral Agent be responsible or liable
for special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Collateral Agent has been advised of the likelihood of such loss or damage and
regardless of the form of action.
 
(t)           Christiana Trust, in its individual capacity, and its affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with any Grantor and any of their respective subsidiaries as though
Christiana Trust were not the Collateral Agent hereunder.
 
(u)           The Collateral Agent shall be entitled to assume that no Event of
Default exists unless the officers of the Collateral Agent immediately
responsible for matters concerning this Agreement shall have been notified in
writing by any Grantor or the Required Lenders that it considers that an Event
of Default exists and specifying the general nature thereof.
 
(v)           The Collateral Agent shall not be responsible or liable for any
failure or delay in the performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including without limitation:  acts of God; earthquakes;
fires; floods; wars; civil or military disturbances; sabotage; act of terrorism,
epidemics; riots; interruptions, loss or malfunctions of utilities, computer
hardware, software or communications service; accidents; labor disputes; or acts
of civil or military authority or governmental actions; it being understood that
the Collateral Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
 
(w)           Any corporation or other entity into which the Collateral Agent
may be merged or converted or with which it may be consolidated, or any
corporation or other entity resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party, or any corporation
or other entity to which substantially all the corporate trust business of the
Collateral Agent may be transferred, shall be the collateral agent under this
Agreement without further act.
 
(x)           Each Lender, upon its execution of a counterpart to this
Agreement, agrees to be bound by the terms and provisions herein and shall
promptly provide the Collateral Agent with a copy of such executed counterpart.
 
8.           Governing Law.  This Agreement shall be governed by the internal
laws of the State of New York, without reference to principles of conflicts of
law.
 
9.           Amendments; Etc.  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Collateral Agent, Grantors and Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  This agreement represents the entire understanding of the
parties with respect to the subject matter described herein and supersedes any
and all prior agreements and understandings with respect to such
matters.  Notwithstanding the foregoing, from time to time as necessary to
update Lender information and other relevant information, the Debtor shall have
the authority to amend Schedule A. The Debtor shall provide the Collateral Agent
with any such amendments on a timely basis and the Collateral Agent shall
conclusively rely on the most recent version of Schedule A provided to it by the
Debtor.
 
 
11

--------------------------------------------------------------------------------

 
 
10.           Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be binding upon the successors and permitted assigns of the parties
hereto. For the avoidance of doubt, the Collateral Agent may assign its rights
or delegate its duties or obligations as Collateral Agent hereunder to any other
Lender.
 
11.           Severability. The provisions of this Agreement are severable.  If
any clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision or part thereof in such jurisdiction and
shall not in any manner affect such clause or provision in any other
jurisdiction or any other clause or provision in this Agreement in any
jurisdiction.
 
12.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which shall constitute one
document.
 
13.     Authorization. Without obligating Collateral Agent to make any of such
filings, each Grantor hereby authorizes the Collateral Agent to file financing
and/or continuation statements, intellectual property security agreements and
amendments to any of the foregoing, in any jurisdictions and with any filing
offices, in each case, in the United States as the Required Lenders may
determine, in their sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent
herein.  Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Required
Lenders may determine, in their sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the Collateral
granted to the Collateral Agent herein, including, without limitation,
describing such property as “all assets, whether now owned or hereafter
acquired, developed or created” or words of similar effect. Each Grantor shall
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Collateral Agent may reasonably request,
all in reasonable detail.
 
14.           Grantors’ Duties.  It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Grantor shall remain liable
to perform all of its  obligations, if any, assumed by it with respect to the
Collateral and neither the Collateral Agent nor any Lender shall have any
obligations or liabilities with respect to any Collateral by reason of or
arising out of this Agreement or otherwise, except as set forth herein, nor
shall the Collateral Agent nor any Lender be required or obligated in any manner
to perform or fulfill any of the obligations of any Grantor under or with
respect to any Collateral.
 
 
12

--------------------------------------------------------------------------------

 
 
15. Release; Termination.
 
(a)           Upon the payment in full in cash of the Secured Obligations, the
pledge and security interest granted hereby shall terminate and all rights to
the Collateral shall revert to the applicable Grantor.  Upon any such
termination, the Collateral Agent will, at the applicable Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination provided that (i) the Collateral
Agent has received written instructions from the Required Lenders notifying the
Collateral Agent that all Secured Obligations have been paid in full in cash and
directing Collateral Agent to so execute and deliver such documents (which
instructions the Collateral Agent shall be entitled to rely on conclusively) and
(ii) such documents are in form and substance reasonably satisfactory to
Collateral Agent.
 
(b)           Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor (other than sales of inventory in the ordinary course
of business, which Liens will be deemed to be released automatically in
connection with such sale with no further action required by the Collateral
Agent), the Collateral Agent will, upon receipt of written instructions from the
Required Lenders and at such Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby provided that such documents are in form and substance reasonably
satisfactory to Collateral Agent.
 
16. Additional Definitions.
 
(b)           Each of the following terms has at any time the meaning given it
at such time for purposes of the Code:  account, as-extracted collateral,
chattel paper, commercial tort claim, commodity account, deposit account,
document, equipment, financing statement, fixtures, general intangible, goods,
instrument, inventory, investment property, issuer, letter-of-credit right,
proceeds, products, record, securities account, security, software, supporting
obligation, uncertificated security.
 
(c)           As used in this Agreement, the following terms shall have the
meanings specified in this Section 16 unless the context otherwise requires.
 
(i)           “Code” shall mean the Uniform Commercial Code as in effect from
time to time in the State of New York; provided, however, that in the event
that, by reason of mandatory provisions of law, any or all of the perfection or
priority of, or remedies with respect to, any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such perfection, priority or remedies.
 
(ii)           “Equity Interests” in any Person means any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interests in (however designated) equity in such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
 
 
13

--------------------------------------------------------------------------------

 
 
(iii)           “Existing Liens” shall have the meaning set forth on Schedule 2
attached hereto.
 
(iv)           “Foreign Subsidiary” means any subsidiary that is incorporated or
organized under the laws of the jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
 
(v)           “Lien” means with respect to any asset, any mortgage, lien,
pledge, adverse claim, charge, security interest or other encumbrance, or any
other type of preferential arrangement that has the practical effect of creating
a security interest, in respect of such asset.
 
(vi)           “Loan Document” means each any of this Agreement, the Note, or
the Subscription Agreement pursuant to which the Lender acquired the Note,
 
(vii)           “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
 
 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed and
delivered this Security Agreement as of the date first above written.
 

 
“GRANTORS”
     
JBI, INC.
         
By:
/s/ Nicholas Terranova
   
Name:  Nicholas Terranova
   
Title:    Chief Financial Officer
     
PLASTIC2OIL OF NY #1, LLC
     
By:
/s/ Nicholas Terranova
   
Name: Nicholas Terranova
   
Title:   Vice President
     
JBI RE#1, INC.
     
By:
/s/ Nicholas Terranova
   
Name:  Nicholas Terranova
   
Title:    Vice President
     
“COLLATERAL AGENT”
     
CHRISTIANA TRUST, a division of WSFS Bank
     
By:
/s/ Raye D. Goldsborough
   
Name: Raye D. Goldsborough
   
Title:   Assistant Vice President



 
15

--------------------------------------------------------------------------------

 


JBI, INC.
SECURITY AGREEMENT
LENDER SIGNATURE PAGE
 
Acknowledged and agreed to as of the date first above written:


“LENDER”


/s/ Richard Heddle
  Richard Heddle   

 
 
16

--------------------------------------------------------------------------------

 


SCHEDULE A



LENDER
PROMISSORY NOTE
PRINCIPAL AMOUNT
Richard Heddle
$1,000,000



 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


PLEDGED STOCK


JBI, Inc. is the registered owner of 100% of the outstanding equity interests of
the following companies:


 
1.
JBI (Canada), Inc., an Ontario, Canada Corporation

 
2.
JBI RE ONE, Inc., and Ontario, Canada, Corporation

 
3.
Plastic2Oil of NY #1, LLC, a New York limited liability company

 
4.
Plastic2Oil Land, Inc., a Nevada Corporation

 
5.
Plastic2Oil Marine, Inc., a Nevada Corporation

 
6.
PAK-IT, LLC, a Florida Corporation

 
7.
Javaco, Inc., an Ohio Corporation

 
8.
JBI RE #1, Inc., a New York Corporation



INTELLECTUAL PROPERTY


 
1.
Patent-pending P2O conversion process/processor
 

 
a.
U.S. Patent Application No., 61/512,733, titled “SYSTEM AND PROCESS FOR
CONVERTING PLASTICS TO PETROLEUM PRODUCTS,” filed with the United States Patent
and Trademark Office filed on July 28, 2011.
 

 
b.
International Publication No. WO 2013/015819, titled “SYSTEM AND PROCESS FOR
CONVERTING PLASTICS TO PETROLEUM PRODUCTS”. 
 

 
2.
Patent relating to our Data Business for the recovery of tape information. 
 

 
a.
U.S. Patent Application No., 13/884,075, titled “SYSTEM AND METHOD FOR READING A
MAGNETIC TAPE” filed with the United States Patent and Trademark Office filed on
May 8, 2013.
 

 
b.
International Publication No. WO 2012/064691, titled “SYSTEM AND METHOD FOR
READING A MAGNETIC TAPE”.
 

 
3.
Registered trademark for Plastic2Oil™
 

 
a.
U.S. Reg. No. 3,960,050
 

 
4.
Registered trademark for P2O™
 

 
a.
U.S. Reg. No. 4,102,871



COMMERCIAL TORT CLAIMS


None.
 
 
18

--------------------------------------------------------------------------------

 


SCHEDULE 2


EXISTING LIENS


 
1.
Mechanic’s lien against JBI, Inc. and Plastic2Oil of NY #1, LLC in favor of
National Mechanic’s Contracting Corp. in the amount of $305,070.03.

 
19

--------------------------------------------------------------------------------